IN THE SUPREME COURT OF MISSISSIPPI

                                 NO. 2002-CA-00224-SCT


SHIRLEY K. WILLIAMS

v.

CLAY COUNTY, MISSISSIPPI


DATE OF JUDGMENT:                            1/7/2002
TRIAL JUDGE:                                 HON. JOHN M. MONTGOMERY
COURT FROM WHICH APPEALED:                   CLAY COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                     JIM WAIDE
                                             BRENT HAZZARD
ATTORNEY FOR APPELLEE:                       KATHERINE S. KERBY
NATURE OF THE CASE:                          CIVIL - PERSONAL INJURY
DISPOSITION:                                 AFFIRMED - 11/13/2003
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


       EN BANC.

       WALLER, JUSTICE, FOR THE COURT:

¶1.    Shirley K. Williams appeals the dismissal of her action for failure to state a claim on

the basis that the action was time barred under the one-year statute of limitations contained in

the Mississippi Tort Claims Act (MTCA).1 See Miss. Code Ann. § 11-46-11 (Rev. 2002).

Williams's suit is brought under the MTCA because she injured herself when she fell down the

stairs at the Clay County Courthouse. Concluding that the circuit court correctly found that

Williams did not timely file her suit, we affirm.



       1
        Miss. Code Ann. §§ 11-46-1 to -23 (Rev. 2002 ).
                                           FACTS

¶2.    On November 1, 1999, Shirley Williams fell down the stairs at the Clay County

courthouse, tearing her pantsuit. She immediately asked to see the Chancery Clerk of Clay

County, Robbie Robinson. After Robinson attended to Williams, Williams went home and did

not immediately see a doctor.

¶3.    Later that month, Williams sent Robinson a letter thanking him for his assistance after

the fall. She wrote that the pantsuit she was wearing at the time of the fall was badly torn and

needed replacement. Robinson forwarded a check to Williams for the amount of the pantsuit.

Williams never cashed the check.

¶4.    In early 2000, Williams noticed that her knee was still sore from the fall. Soon

thereafter, she began seeing a doctor.

¶5.    Williams had an appointment to meet with the Clay County Board of Supervisors on

March 16, 2000, but all of the Board members were not present. Williams did meet with

Shelton Dean, the president of the Board, and Board member Darrell Meyers. Williams told

Shelton and Meyers about her injury and that she had been seeing a doctor who recommended

that she see a specialist.

¶6.    Williams phoned Robinson later that day. Robinson told her that Clay County was

willing to pay any valid medical claims. He also told her he had put his insurance company on




                                               2
notice of Williams's claim. This conversation was confirmed via a letter to Williams's

attorney, Jim Waide, on February 13, 2001.2

¶7.     Williams eventually had surgery on her knee. She filed this lawsuit against the County

on January 31, 2001. Clay County filed a motion to dismiss claiming that Williams' pre-suit

notice did not meet the requirements of the Tort Claims Act and did not toll the statute of

limitations. The trial judge granted Clay County's motion.

                                   STANDARD OF REVIEW

¶8.    A motion to dismiss under Miss. R. Civ. P. 12(b)(6) raises an issue of law. Burgess v.

City of Gulfport, 814 So. 2d 149, 151 (Miss. 2002) (collecting authorities). We conduct a de

novo review of questions of law. Id. (citing T.M. v. Noblitt, 650 So. 2d 1340, 1342 (Miss.

1995)). When considering a motion to dismiss, the allegations in the complaint must be taken

as true, and the motion should not be granted unless it appears beyond a reasonable doubt that

the plaintiff will be unable to prove any set of facts in support of his claim. Id. at 1342.

                                          DISCUSSION

                 I.     WHETHER WILLIAMS SUBSTANTIALLY
                        COMPLIED WITH THE NOTICE REQUIREMENTS
                        OF THE MTCA.

¶9.    The Mississippi Torts Claim Act diminished sovereign immunity for state governmental

entities. Under the Act, a plaintiff may sue a governmental entity provided the action is




       2
           This letter was sent after Williams filed the instant lawsuit.

                                                 3
brought within one year of the injury and proper notice of the claim is given to the

governmental entity. Miss. Code Ann. § 11-46-11(3) (Rev. 2002). Proper notice:

              shall be in writing, and shall be delivered in person or by
              registered or certified United States mail. Every notice of claim
              shall contain a short and plain statement of the facts upon which
              the claim is based, including the circumstances which brought
              about the injury, the extent of the injury, the time and place the
              injury occurred, the names of all persons known to be involved,
              the amount of money damages sought and the residence of the
              person making the claim at the time of the injury and at the time
              of filing the notice.

Miss. Code Ann. § 11-46-11(2) (Rev. 2002).

¶10.   We required strict compliance with the Act's notice requirements until we issued our

opinion in Reaves ex rel. Rouse v. Randall, 729 So. 2d 1237 (Miss. 1998), where we held that

substantial compliance was all that was needed in order to satisfy the Act's notice requirement.

Later, in Carr v. Town of Shubuta, 733 So.2d 261 (Miss. 1999), we provided this standard for

substantial compliance:

              What constitutes substantial compliance, while not a question of
              fact but one of law, is a fact-sensitive determination. In general,
              a notice that is filed within the [requisite] period, informs the
              municipality of the claimant's intent to make a claim and
              contains sufficient information which reasonable affords the
              municipality an opportunity to promptly investigate the claim
              satisfies the purpose of the statute and will be held to
              substantially comply with it.

Id. at 263 (emphasis added) (quoting Collier v. Prater, 544 N.E.2d 497, 498-99 (Ind. 1989)).

Even though substantial compliance is sufficient, "we stress that substantial compliance is not

the same as, nor a substitute for, non compliance." Carr, 733 So.2d at 265.


                                               4
¶11.   Williams fell on November 1, 1999. Soon after, she wrote to Chancery Clerk Robinson

as follows:3

                       As you may remember, on November 1, 1999, while
               leaving the courthouse building on Court Street, I stepped in a
               hole at the building's exit. Losing my balance, I fell down several
               flight[s] of steps. I appreciate the assistance you gave in
               attempting to help relieve my injuries. The pants to the suit that
               I was wearing was also badly torn. At that time you told me that
               the county would pay for the damage done to my clothes. Since
               then I have looked for another pair of pants that would match the
               suit jacket. The search, however, has been to no avail. I have been
               told that the tear is irreparable.

                       I am, therefore, writing to let you know that I purchased
               the suit from Parisians in Alabama and paid $349.00 plus the 8%
               Alabama state tax ($27.92) for it. I would appreciate your
               assistance in helping to resolve this matter as soon as possible.
               You may reach me at the above address of by phone at. . . . I await
               your reply.

¶12.   This letter by itself does not substantially comply with the notice of claim requirements

of Miss. Code Ann. § 11-46-11. However, on March 16, 2000, Williams spoke with two

county supervisors and also spoke with Robinson. During these conversations she informed

both the supervisors and Robinson of her injuries. Robinson acknowledged the conversation

with Williams in a letter written to Williams's attorney:

                      As we discussed last evening the county has always been
               willing to pay any and all valid medical claims for the above
               referenced person. I told her as much in a March 16, 2000 phone
               conversation when she called me at the courthouse. Steve
               McKinney of Galloway, Chandler & McKinney Insurance was put



       3
        The exact dates of mailing and receipt are not known.

                                               5
               on notice by me on that date, but to this date there has been no
               follow up by Ms. Williams or any medical bills presented.

¶13.   We find that the written notice, along with conversations with the Board members and

the Chancery Clerk, was sufficient to put Clay County on notice of the injury since it assumes

the recipient, the chancery clerk, had knowledge of the incident. The Court of Appeals has

interpreted the Act to require that all notice of claims be received at the same time: "Diffused,

even somewhat confused notice staggered over months of contacts does not provide the certain

notice required under the statute." Soileau v. Miss. Coast Coliseum Comm'n, 730 So. 2d 101,

104 (Miss. Ct. App. 1998). The Soileau court also held that "[c]ompliance with the obligation

to deliver or send by registered mail the notice of claim is not shown by proof that the chief

executive officer learned of the claim through other means." Id. at 105. See also Holmes v.

Defer, 722 So. 2d 624, 628 (Miss. 1998) (requiring strict compliance and holding that actual

knowledge is irrelevant).

¶14.   However, Soileau and Holmes were decided while we required strict compliance with

the statute. Their precedential effect on this issue is limited as their analysis was based on a

strict interpretation of the Act.4


       4
         Since this Court adopted the substantial compliance requirement, we have found
substantial compliance in Williams v. Toliver, 759 So. 2d 1195 (Miss. 2000) (plaintiff placed
wrong name under "the name of a person known to be involved."); Powell v. City of
Pascagoula, 752 So. 2d 999 (Miss. 1999) (original notice letter contained all statutorily
required information except plaintiff's residence address); Alexander v. Miss. Gaming
Comm'n, 735 So. 2d 360 (Miss. 1999) (all the information required for a statutory notice of
claim, except for information regarding the extent of the injury); Carr, 733 So. 2d 261 (all
requirements of notice provision given except the amount of damages sought, and the

                                               6
¶15.   In a case similar to the case sub judice, the Court of Appeals found substantial

compliance with the notice requirements of the Act where a governmental official knew of the

claim and the claimant had been dealing directly with the liability insurance carrier. In

Overstreet v. George County School Dist., 741 So.2d 965 (Miss. Ct. App. 1999), Overstreet

was injured when she was struck by a school bus on September 27, 1995. She dealt directly

with the school district's insurance company concerning her property damage claim. Id. at

966. She also retained an attorney for assistance with her personal injury claims. On January

4, 1996, her attorney sent notice via U. S. Mail to Shows, the superintendent of the school

district. A complaint was filed on June 6, 1996. On July 2, 1997, The school district filed a

motion to dismiss based on Overstreet's failure to comply strictly with the notice requirements

of the Act. Shows claimed that he never received or saw the January 4 notice prior to July,

1997. In deposition testimony, Shows stated that he received notice of Overstreet's accident

the day it occurred and also knew that Overstreet was making a property and personal injury

claim which would be handled by the school district's insurance company. Id. The circuit

court concluded that Overstreet did not comply with the Act's notice requirements because the

notice was not delivered in person or by certified mail and the letter did not contain all of the

information required by the Act. Id. at 967.

¶16.   In applying the substantial compliance requirement of the Act, the Court of Appeals

found that even though Shows had not seen the notice of claim letter, he had knowledge of



plaintiff's injuries were described generally).

                                                  7
Overstreet's claims. Id. at 970. "Shows knew that Overstreet had made a property damage

claim for the damages to her vehicle and was aware that there was a question as to her personal

injury claims." Id.

¶17.   In the present case, Robinson, the chancery clerk, knew immediately of Williams's

accident; he helped her clean her wounds. He also knew of her medical claims on March 16,

2000, which he referenced in his letter to Williams's attorney. As in Overstreet, notice was

properly given applying the substantial compliance requirement.

                            (a) Effects of the Tolling Provisions:

¶18.   Clay County argues that even if notice was sufficient, she is still barred by the statute

of limitations. The Act, in pertinent part, provides:

                      (3) All actions brought under the provisions of this chapter
              shall be commenced within one (1) year next after the date of the
              tortious, wrongful or otherwise actionable conduct on which the
              liability phase of the action is based, and not after; provided,
              however, that the filing of a notice of claim as required by
              subsection (1) of this section shall serve to toll the statute of
              limitations for a period of ninety-five (95) days from the date the
              chief executive officer of the state agency receives the notice of
              claim, or for one hundred twenty (120) days from the date the
              chief executive officer or other statutorily designated official of
              a municipality, county or other political subdivision receives the
              notice of claim, during which time no action may be maintained
              by the claimant unless the claimant has received a notice of denial
              of claim. After the tolling period has expired, the claimant shall
              then have an additional ninety (90) days to file any action against
              the governmental entity served with proper claim notice.
              However, should the governmental entity deny any such claim,
              then the additional ninety (90) days during which the claimant
              may file an action shall begin to run upon the claimant's receipt
              of notice of denial of claim from the governmental entity.


                                               8
Miss. Code Ann. § 11-46-11(3) (2001).

¶19.   Clay County argues that Williams had one year from the date of her injury, November 1,

1999, to bring her claim. After the 120-day tolling period expired, Williams had an additional

90 days to file an action. Clay County asserts that after the additional 90 days, Williams's

claim was barred even if it was within the one year time period of the statute of limitations.

We do not agree.

¶20.   In Marshall v. Warren County Bd. of Supervisors, 831 So.2d 1211 (Miss. Ct. App.

2002), the cause of action accrued on July 31, 1999. Warren County received notice on

March 6, 2000. A complaint was filed on November 2, 2000. The circuit judge used Clay

County's interpretation of the statute of limitations and reasoned that the tolling provision

began on March 6, 2000, and ended on July 4, 2000. After the tolling period, Marshall had 90

additional days to file her complaint, which was barred after October 2, 2000. The Court of

Appeals affirmed the circuit court's decision, but not its interpretation of the Act, stating "there

is nothing to indicate that the Legislature intended to shorten the time frame for filing suit

which was provided in previous versions of [the Act] . . . ." The Marshall court examined our

opinion in Roberts v. New Albany Separate School District, 813 So.2d 729 (Miss. 2002), and

determined that Roberts was distinguishable because the Roberts claimant

               gave notice of her claim some five days before the one-year
               statute of limitations expired. Therefore, the court found that
               when calculating the time of the tolling provision, she received
               the benefit of the ‘full measure of the 120 day period.’ In this
               case, Marshall filed her notice of claim nearly four months prior
               the expiration of the one year statute of limitations.


                                                 9
              Consequently, the 120-day tolling period expired during the one
              year time period. Keeping in mind that in amending Mississippi
              Code Annotated Section 11-46-11 (Supp. 1998), the Legislature
              did not shorten the one year statute of limitations, we hold that
              the amended statute, 2002 Miss. Laws Chapter 380 (Senate Bill
              3052), requires that a plaintiff received, at a minimum, ninety
              days to file his action following the running of the one year statue
              of limitations.

                      Marshall did not file her action until ninety-four days after
              the one year statute of limitations had run. The amendment to the
              statute requires, “[a]fter the tolling period has expired, the
              claimant shall then have an additional ninety (90) days to file any
              action against the governmental entity served with proper claim
              notice.” 2002 Miss. Laws. Ch. 380 (S.B. 3052). Giving the
              statue plain meaning, we must find that Marshall’s action is time-
              barred.

Marshall, 831 So.2d at 1213.

¶21.   In Roberts, we stated that the claimant was not barred by the statute of limitations when

she brought suit. Roberts was injured on August 8, 1998, gave a notice of claim on August 3,

1999, and filed suit on December 6, 1999. The complaint was dismissed as untimely. On

appeal, we reversed and remanded, stating that she gave notice of her claim within the one-year

statute of limitations, which tolled the statute of limitations for 120 days. She was then given

a 90-day period to file the suit, which she filed within. It is clear that Marshall and Roberts

do not allow for Clay County's interpretation of the Act.

¶22.   Williams interprets the statute of limitations as tolling for 120 days then resuming the

counting of the one-year statute of limitations, thus giving her 485 days to file her suit from

the time of her injury. She argues that once notice was given on November 15, 1999, the

statute stopped running for 120 days, then resumed, barring all claims after February 28, 2001.

                                               10
Through this interpretation, it is arguable that a claimant has an additional 90 days after the 120

day tolling period if the governmental entity does not deny the claim within the 120 day tolling

period. The result would be that a claimant has one year plus two hundred and ten days to file

his or her action, or 575 days. We disagree because:

               [a]ny suggestion that a claimant has one year plus 95 (or 120)
               days plus 90 days must overcome both the natural reading of the
               overall statute and the specific interpretation barrier that "the
               additional ninety (90) days during which the claimant may file an
               action shall begin to run upon the claimant's receipt of notice of
               denial of claim from the governmental entity.

Burge v. Richton Mun. Separate Sch. Dist., 797 So. 2d 1062, 1068 (Miss. Ct. App. 2001)

(Southwick, P.J., concurring).

¶23.   Marshall's interpretation of Roberts is correct. In Roberts, the plaintiff was given the

full 120-day tolling period because notice was given within the final 120 days of the limitation

period, whereas Marshall gave notice outside the final 120-day period of the limitations

period. In Moore v. Memorial Hospital of Gulfport, 825 So. 2d 658, 666-67 (Miss. 2002),

we stated that Moore's complaint was timely. The cause of action accrued on August 31, 1998.

Suit was filed on December 31, 1998, and was voluntarily dismissed on May 20, 1999. Moore

gave statutory notice on June 9, 1999, which was within the last 120 days of the statute of

limitations. Moore then had 120 days from the date of the notice to file her complaint.

¶24.   Here, the accident occurred on November 1, 1999, and notice was given on November

15, 1999. The 120-day tolling period expired within the one-year statute of limitations.

Williams was then entitled to a minimum of 90 days to file an action after the 120-day tolling


                                                11
period, which also expired before the one-year statute of limitations. When November 1,

2000, passed, so did the time for filing Williams's action.5

               II.    WHETHER WILLIAMS SUFFERED A LATENT
                      INJURY WHICH WOULD TOLL THE STATUTE OF
                      LIMITATIONS.

¶25.   Williams argues that she did not know the extent of her injury or that it would require

surgery until March 2000, thereby extending the statute of limitations to March 2001. Thus,

Williams's second notice of claim filed on February 2, 2001, was timely. This Court has held

that the discovery rule applies to Tort Claims Act actions involving latent injuries. Barnes v.

Singing River Hosp. Sys., 733 So.2d 199, 204 (Miss. 1999).

¶26.   We defined the date of accrual of a personal injury action relative to the type of injury

sustained in a case applying the Federal Employers' Liability Act's three-year statute of

limitations:

       In cases involving traumatic injury, when the symptoms are immediately
       manifested so that the employee is aware of the event causing the injury, the
       cause of action accrues upon the occurrence of the injury, regardless of whether
       the full extent of the disability is known at the time. By the same token, with


       5
         For purposes of this discussion we apply the 120-day provision since the present case
concerns a county. We do not suggest that the statute of limitations is less than one year. The
tolling provision allows the claimant up to an additional 120 days to bring suit if notice is given
within the final 120 days of the one year limitation period. A claimant has, at a minimum, one
year to bring suit. If a claimant files notice 30 days after the injury, and the government denies
the claim 30 days later, the claimant still has one year from the date of the injury to bring suit.
If a claimant files notice eleven months and twenty-nine days from the date of the injury, the
statute is tolled for 120 days from that notice. After the 120-day period, the claimant has 90
days to bring suit. Should the government respond within the 120-day period, the claimant has
90 days to bring suit from the date of response.


                                                12
       industrial diseases, where the symptoms are not immediately manifested, the
       cause of action does not accrue until the employee is aware or should be aware
       of his condition.

Ill. Cent. Gulf R.R. v. Boardman, 431 So. 2d 1126, 1128 (Miss. 1983) (quoting Fletcher v.

Union Pac. R.R., 621 F.2d 902 (8th Cir. 1980)). We applied this very same definition in

Robinson v. Singing River Hosp. Sys., 732 So. 2d 204, 208 (Miss. 1999), a case arising under

the Mississippi Tort Claims Act wherein the plaintiff sustained burns to his calves from hot

packs, because the plaintiff knew he was injured when the hot packs were applied. Here,

Williams knew she was injured when she fell down the stairs. She may not have known the "full

extent of the disability" when she fell, but she did know she was injured. Her injuries were not

comparable to a delayed onset industrial disease. The cause of action accrued on November

1, 1999, the date of the fall.

               III.   WHETHER CLAY COUNTY IS EQUITABLY
                      ESTOPPED FROM ASSERTING THE STATUTE OF
                      LIMITATIONS.

¶27.   Williams argues that Clay County should be equitably estopped from asserting a statute

of limitations defense. Equitable estoppel can be asserted to a statute of limitations defense

to avoid a serious injustice if there is inequitable conduct. Trosclair v. Miss. Dep't of

Transp., 757 So. 2d 178, 181 (Miss. 2000). "Estoppel is action or nonaction that induces

another's reliance thereon, either in the form of action or nonaction, to his or her detriment."

Carr, 733 So.2d at 265 (quoting Fritsch v. St. Croix Cent. Sch. Dist., 515 N.W.2d 328 (Wis.

Ct. App. 1994)). For equitable estoppel to apply, there must be a representation by a party,



                                              13
reliance by the other party, and a change in position by the relying party. Carr, 733 So. 2d at

265. Governmental entities are not immune from equitable estoppel. Id.

¶28.   We did not apply equitable estoppel to prevent the State from asserting a statute of

limitations defense when the State was diligent in working with the claimant and made attempts

to settle the claim. Miss. Dep't of Pub. Safety v. Stringer, 748 So.2d 662, 665 (Miss. 1999).

Stringer was in constant contact with the Department of Public Safety after his accident. Id.

at 664. He was paid for his property damage, but rejected two offers to settle his other claims.

Id. Stringer filed his complaint two years after the accident. Id. Addressing his equitable

estoppel argument, we stated, "[a]dditionally, while inequitable or fraudulent conduct does not

have to be established to estop an assertion of an inadequate notice of claim defense,

inequitable or fraudulent conduct must be established to estop a party from asserting a statute

of limitations defense." Id. at 665. We also stated that equitable estoppel should not be

applied liberally:

               Although under certain circumstances a defendant's actions may be such
       that estop that defendant from claiming the protection of a statute of limitations,
       we do not agree that equitable estoppel should be applied so liberally as to allow
       a plaintiff to assert estoppel where no inequitable behavior is present. Statutes
       of limitations are well established in our judicial system. We have stated their
       purpose before as follows:

                      The primary purpose of statutory time limitations is to
               compel the exercise of a right of action within a reasonable time.
               These statutes are founded upon the general experience of society
               that valid claims will be promptly pursued and not allowed to
               remain neglected. They are designed to suppress assertion of
               false and stale claims, when evidence has been lost, memories



                                               14
              have faded, witnesses are unavailable, or facts are incapable of
              production because of the lapse of time.

                     Accordingly, the fact that a barred claim is a just one or
              has the sanction of a moral obligation does not exempt it from
              the limitation period. These statutes of repose apply with full
              force to all claims and courts cannot refuse to give the statute
              effect merely because it seems to operate harshly in a given case.
              The establishment of these time boundaries is a legislative
              prerogative. That body has the right to fix reasonable periods
              within which an action shall be brought and, within its sound
              discretion, determine the limitation period. . . .

                      Deficiencies, if such there should be, in statutes of
              limitation should be remedied by the legislature. It should not be
              the province or function of this court to intrude upon an area
              peculiarly within the channel of legislative action. . . .

Stringer, 748 So.2d at 665-66 (quoting Smith v. Sneed, 638 So. 2d 1252, 1263 (Miss. 1994)

(Hawkins, C.J., dissenting)). We found there was no allegation or evidence the State misled

or caused Stringer to believe he did not need to comply with the notice provision or statute

of limitations. Id. at 667

¶29.   Here, Robinson, the chancery clerk, told Williams that Clay County would pay for any

valid medical claims. In his letter to Waide, Robinson admitted he told Williams this on

March 16, 2000, but he also stated that she never presented any bills or medical claims as of

that date, February 13, 2001. Robinson's conduct did not rise to the level of inequity or fraud.

He told Williams that Clay County would pay a valid claim, yet Williams never presented any

bills or anything indicating her expenses. Instead of bringing forth her medical bills so the

county could review or pay them, she brought suit nearly fifteen months after her accident. As



                                              15
in Stringer, there is no allegation or evidence that Robinson misled or caused Williams to

believe that she did not have to comply with the statute.6

¶30.   This claim is without merit.

                                        CONCLUSION

¶31.   We find that Williams substantially complied with the notice requirement of the statute,

but her lawsuit was still filed outside of the statute of limitations. We also find that Robinson's

actions did not rise to the level of fraud or inequity which would estop the County from

asserting a statute of limitations defense. We therefore affirm the Clay County Circuit Court's

dismissal of Williams' complaint as untimely filed.

¶32.   AFFIRMED.

     SMITH, P.J., EASLEY AND CARLSON, JJ., CONCUR. GRAVES, J., DISSENTS
WITHOUT SEPARATE WRITTEN OPINION. McRAE, P.J., DISSENTS WITH
SEPARATE WRITTEN OPINION. COBB, J., DISSENTS WITH SEPARATE WRITTEN
OPINION JOINED BY PITTMAN, C.J. DIAZ, J., NOT PARTICIPATING.


       McRAE, PRESIDING JUSTICE, DISSENTING:


¶33.   Since the circuit court erred in dismissing this action as untimely, I dissent and would

reverse and remand. Therefore, as a dissent to the plurality, I adopt the majority opinion

originally drafted by Justice Diaz.



       6
         We note that in Carr, 733 So. 2d 261, and Ferrer v. Jackson County Bd. of
Supervisors, 741 So. 2d 216 (Miss. 1999), we found the defendants estopped from raising a
notice of claim defense under the Act. We are dealing with a statute of limitations defense in
the case sub judice.

                                                16
¶34.      The general issue presented by this appeal is whether the circuit court properly granted

Appellee Clay County’s Motion to Dismiss. At the heart of the matter, however, lie

challenging issues heretofore undecided by this Court; namely, the amount of claim notice

required to toll the statute of limitations (SOL) under the Mississippi Tort Claims Act

(MTCA), and, once tolled, the effect of the 1999 amendments to the MTCA on the tolling

period.

¶35.      Appellant, Shirley Williams (Williams), sued Clay County for injuries she sustained

after falling down stairs at its courthouse. The trial court, finding that Williams failed to give

proper notice within the statutory time period, dismissed the complaint as time barred by the

statute of limitations (SOL). Williams alleges that she substantially complied with the notice

requirements of the Mississippi Tort Claims Act; that she suffered a latent injury which tolled

the SOL until the injury was discovered; and that Clay County should now be estopped from

breaking its promise to pay her medical expenses. She argues that these allegations, taken as

true, state a cause of action; thus, preliminary dismissal was improper. We agree with

Williams and reverse and remand.

¶36.      On the afternoon of November 1, 1999, as Williams was leaving the Clay County

courthouse, the heel of her shoe got caught in a hole in the concrete by the door of the exit.

She fell down the stairs, tearing her pantsuit and injuring her leg. At Williams’ request,

Chancery Clerk Ronnie Robinson (Robinson) was summoned. Robinson helped Williams

attend to her injury. According to Williams, she asked Robinson if she should see a doctor,



                                                 17
to which he responded, “Well, you know a fall sometimes just makes you sore and stiff for a

couple of weeks.” Williams went home and did not immediately see a doctor.

¶37.   A few weeks later, around the middle of November 1999, Williams sent a letter to

Robinson, reminding him of her fall and requesting reimbursement for the cost of her torn

pantsuit. Robinson forthwith sent Williams a check. However, Williams did not cash the

check because it contained the phrase “final settlement.” Williams alleges that the check

expressly stated that cashing the instrument would relieve Clay County from further liability.

Because as she puts it, “[t]he amount of the check was nowhere near the amount of her

injuries,” Williams threw the instrument away. No further action was taken by either party at

this time.

¶38.   Williams’ injury did not improve and in early 2000 she began seeing a doctor. In March

2000, Williams set up an appointment with Robinson and the Supervisors of Clay County. By

this time she had realized that her injury was more serious than she initially thought and would

possibly require surgery or other action. On March 16, 2000, the day of the meeting, Williams

was informed that she would not be able to meet with the entire Board of Supervisors. Instead,

Shelton Dean, President of the Board, and Supervisor Darrel Myers met with her. They told

Williams they did not know she had been hurt. She told them about her injury and that her

doctor told her she would probably have to see a specialist. According to Williams, in

response to her explanation of her injury and her request to see an orthopedic surgeon,

someone at the meeting told her, sarcastically, “Well, no, I think you need to see an eye

doctor.”

                                              18
¶39.   Later that same day, Williams phoned Robinson. He told her that the county has always

been willing to pay any and all valid medical claims she had. He further told her that he put his

insurance company on notice that they might be subject to medical claims by Williams.

Robinson confirmed the substance of this telephone conversation in a February 13, 2001,

letter to Williams’ attorney, Jim Waide (Waide).

¶40.   Eventually, Williams did have extensive surgery on her knee to repair the damage caused

by the fall. On January 31, 2001, she filed her complaint in the Clay County Circuit Court

alleging negligence, inter alia, for allowing the hole to exist at the top of the courthouse stairs.

She sought damages for lost income, medical bills, pain and suffering, and compensation for

the clothing that was ruined in the fall.

¶41.   On March 25, 2001, Clay County filed a Motion to Dismiss claiming that Williams’

pre-suit notice did not meet the required format and/or timing of the Tort Claims Act and did

not toll the statute of limitations. They argued that, since the accident occurred on November

1, 1999, and the complaint was not filed until January 31, 2001, the one-year statute of

limitations had expired. The trial judge granted Clay County’s motion. Aggrieved by this

decision, Williams appeals, citing the following three issues, edited for clarity, for resolution

by this Court:

       I.        WHETHER WILLIAMS SUBSTANTIALLY COMPLIED WITH
                 THE NOTICE REQUIREMENT OF THE MISSISSIPPI TORT
                 CLAIMS ACT?
                 (a)  Effect of the Act’s Tolling Provisions
       II.       WHETHER WILLIAMS SUFFERED A LATENT INJURY THAT
                 EFFECTIVELY TOLLED THE STATUTE OF LIMITATIONS?


                                                19
       III.    WHETHER CLAY COUNTY SHOULD BE EQUITABLY
               ESTOPPED FROM ASSERTING THAT THE STATUTE OF
               LIMITATIONS HAS RUN BECAUSE THEY PROMISED
               WILLIAMS THEY WOULD PAY HER MEDICAL BILLS?

¶42.   A motion to dismiss under M.R.C.P.12(b)(6) raises an issue of law. Arnona v. Smith,

749 So.2d 63, 65 (Miss. 1999) (citing Tucker v. Hinds County, 558 So.2d 869 (Miss. 1990)).

Consequently, this Court reviews such motions de novo. Id. (citing UHS- Qualicare, Inc. v.

Gulf Coast Cmty. Hosp., Inc., 525 So.2d 746, 754 (Miss. 1987)). When considering a motion

to dismiss, the allegations in the complaint must be taken as true and the motion should not be

granted unless it appears beyond doubt that the plaintiff will be unable to prove any set of facts

in support of his claim. Id. Further, this Court stated in Weeks v. Thomas, 662 So.2d 581

(Miss.1995), that in order to survive a Rule 12(b)(6) motion, the complaint need only state a

set of facts that will allow the plaintiff "some relief in court." Id. at 583. Additionally, “[t]he

Supreme Court reviews errors of law, which include the proper application of the Mississippi

Tort Claims Act, de novo.” Fairley v. George County, 800 So. 2d 1159, 1162 (Miss. 2001).

As such, we sit in the same position as did the trial court. I.     WHETHER WILLIAMS
                                                                    SUBSTANTIALLY
                                                                    COMPLIED WITH THE
                                                                    NOTICE REQUIREMENT
                                                                    OF THE MISSISSIPPI
                                                                    TORT CLAIMS ACT?

¶43.   The Mississippi Tort Claims Act, § 11-46-1 (the Act) diminished the sovereign

immunity protection available for our state government. The Act allows a plaintiff to sue a

governmental entity, provided the action is brought within one year of the injury (discovery



                                                20
rule applies7) and proper notice of the claim is given to the governmental entity. See § 11-46-

11. The Act lists the specific elements of a proper notice, as follows:

       2) Every notice of claim required by subsection (1) of this section shall be in
       writing, and shall be delivered in person or by registered or certified United
       States mail. Every notice of claim shall contain a short and plain statement of
       the facts upon which the claim is based, including the circumstances which
       brought about the injury, the extent of the injury, the time and place the injury
       occurred, the names of all persons known to be involved, the amount of money
       damages sought and the residence of the person making the claim at the time of
       the injury and at the time of filing the notice.

Miss. Code Ann. §§ 11-46-11(2) (Supp. 2001). Prior to 1998, this Court required strict

compliance with the Act’s detailed notice requirements. See Holmes v. Defer, 722 So. 2d 624

(Miss. 1998); City of Jackson v. Lumpkin, 697 So. 2d 1179 (Miss. 1997); Carpenter v.

Dawson, 701 So. 2d 806 (Miss. 1977). However, in December 1998, this Court handed down

Reaves ex rel. Rouse v. Randall, 729 So. 2d 1237 (Miss. 1998). In Reaves, the Court

announced a substantial compliance test for determining whether proper claim notice had been

given. The Court stated:

       The Mississippi Tort Claims Act stands in contrast to the old common law
       principle of sovereign immunity where an injured party was barred from
       recovery against a political subdivision. The Act was adopted to reduce the
       harsh effect of the common law. We have held that statutes such as this should
       be read reasonably.

729 So. 2d at 1240. The Court continued: “In order to carry out the legislative purpose of

providing relief to injured citizens, we hold that substantial compliance with the notice

provisions of the Act is sufficient.” Id. This position was reaffirmed in Carr v. Town of


       7
        Barnes v. Singing River Hosp. Sys., 733 So. 2d 199, 205 (Miss. 1999).

                                              21
Shubuta, 733 So. 2d 261 (Miss. 1999), which specifically overruled Lumpkin, Carpenter,

and Defer to the extent they were in conflict. Id., at 263.

¶44.   Section 11-46-11(1) was amended by the Mississippi Legislature on March 15, 1999

in response to the Reaves and Carr decisions. That amendment expanded the number of

officials allowed to receive notice of claim under section 11-46-11(1) to include, inter alia,

the county chancery clerk if the entity sued is a county. Prior to the 1999 amendments, filing

the notice tolled the SOL for 95 days, and the action was timely so long as the complaint was

filed no later than one year and 95 days after it arose. Miss. Code Ann. § 11-46-11 (Supp.

1998). See also State v. Dampeer, 744 So. 2d 754 (¶ 8) (Miss. 1999). The amended statute,

however, provides for a 120 day tolling period upon notice of claim, followed by an additional

90 day grace period for a claimant to file suit.8 Miss. Code Ann. § 11-46-11 (Supp. 2001).

¶45.   Williams has alleged that she gave notice of her claim to both the chancery clerk and

to two members of the Board of Supervisors. If this is true (and on a 12(b) (6) dismissal we

must assume that it is), notice was given to the proper party under the Act. Thus, resolution

of this issue depends upon whether Williams’ actions constituted substantial compliance with

the Act’s notice requirements, or whether, as Clay County asserts, they failed in that regard,

and a fortiori the action is barred by the one-year SOL.9



       8
        The effect of the new tolling period is discussed below.
       9
        Clay County concedes on appeal that a notice of claim is sufficient so long as it
substantially complies with the statutory requirement. However, it contends that regardless
of what standard the Court applies, the notice did not "substantially" comply.

                                              22
¶46.   “Notice provisions encourage settlement of claims prior to entering litigation,

therefore conserving valuable governmental resources. Further, notice to the governmental

entity encourages corrective actions, where necessary, prior to litigation, therefore benefitting

public health and welfare.” Vortice v. Fordice, 711 So.2d 894, 896 (Miss. 1998). “The

purpose of the Act is to insure that governmental boards, commissioners, and agencies are

informed of claims against them.” Reaves, 729 So.2d at 1240. As will be shown, Clay County

was adequately informed of Williams’ claim against it.

¶47.   Williams points to Robinson’s assistance to her after her fall, the November 1999

letter she wrote Robinson reminding him of the fall and requesting reimbursement for her torn

pantsuit, the March 16, 2000 meeting with two supervisors, and the subsequent promise by the

County, through Robinson, to pay her medical bills.10 She argues that these events constituted

substantial compliance with the notice requirement, and thus, effectively tolled the SOL. She

argues that these allegations, taken as true, preclude a 12 (b)(6) dismissal on statute of

limitations grounds, as her claim would not have been time barred until March 1, 2001.11

¶48.   In Carr, we stressed that the determination of substantial compliance is a legal as well

as fact sensitive inquiry which must be decided on a case-by-case basis. Carr v. Town of

Shubuta, 733 So.2d 261, 265 (Miss. 1999). In Powell v. City of Pascagoula, 752 So.2d 999



       10
         Williams also filed a second notice of claim on February 2, 2001.
       11
         This date is arrived at by adding the one-year statute of limitations to the November
1, 1999, injury, and then adding the 120 day tolling period to that date. Williams’ complaint
was filed on January 31, 2001.

                                               23
(Miss. 1999), we held that a notice substantially complied with the Act even though it failed

to include the claimant’s address. Remarking on the claimant’s good faith attempt to notify

the city of her claim, we stated

       This Court has found substantial compliance in Alexander v. Mississippi
       Gaming Comm'n, 735 So.2d 360 (Miss.1999); and Ferrer v. Jackson County
       Bd. Of Supervisors, 741 So.2d 216 (Miss.1999), as well as several others more
       recent, where it appeared that a good faith effort had been made to provide the
       information to which they had access, and which they believed was required and
       to notify the party whom they reasonably believed was responsible for
       acceptance of the notice.

Id. at 1005.

¶49.   Williams made a reasonable, good faith effort to provide Clay County with all the

information available to her regarding her injuries. Immediately after the accident she

personally requested to speak with the chancery clerk, who, after helping to clean her wounds,

told her that her injury was not severe enough to seek medical attention. Williams later sent

a letter to the same clerk which complied with § 11- 46-11(2) in every way, save the extent of

her injury and the exact amount of money damages sought.             However, these minor

discrepancies are not fatal to her claim.

¶50.   This Court has held that “the scheme of substantial compliance adopted by this Court

in Reaves and Carr does not require that a plaintiff substantially comply with each

informational notice requirement set forth in the Tort Claims Act.” Thornburg v. Magnolia

Reg'l Health Ctr., 741 So.2d 220, 222 (Miss. 1999). In Carr, the Court held that the

plaintiff's failure to include the amount of damages in her notice of claim as is required by



                                             24
section 11-46-11(2) was not detrimental to her claim under a substantial compliance standard.

733 So. 2d at 265-66.

¶51.   In Thornburg, the claimant’s notice of claim failed to provide his address. This Court

held that the health center could have easily have found the claimant's address on its own. Id.

at 223. In effect, the Court imputed a duty upon the government entity to find whatever

information is missing from a notice of claim it receives from claimants that are suing the

entity. Id.

¶52.   In the case at bar, the record is silent as to whether Williams provided either Robinson

or the supervisors the name of her doctors or the location where she was being treated.

However, she has alleged that she told Clay County that her injury was severe and that it would

require surgery; under Thornburg, Clay County may have had a duty to discover the specifics

for itself. The record does not reveal whether Clay County did any investigating at all after

learning of the true nature of Williams’ injury. Through discovery they could find out this

relevant information. Considering that the purpose of the notice requirement is to give the

government entity a chance to investigate the claim, the case should be remanded for

development.

¶53.   That the failure to include the exact amount of damages sought is not fatal to a claim

is especially true where, as here, the extent of the injury and/or the amount of money damages

sought is not known at the time notice is given. Once the extent of her injury was discovered,

Williams met with two members of the board of supervisors and provided them this



                                              25
information. Later that same day, in a telephone conversation, she gave Robinson the same

information and he told her that the County would pay her medical bills.

¶54.     Admittedly, the November 1999 letter fails to clearly state that Williams plans to seek

reimbursement from the County for her personal injury; however, she has alleged that at the

time she wrote the letter the extent of her injuries were unknown. Had this letter been the only

form of notice given by Williams her personal injury claims may in fact be barred. However,

as mentioned, this initial notice was supplemented in March 2000 through Williams meeting

with two supervisors and her subsequent conversation with Robinson. Williams has alleged

that she informed both the supervisors and Robinson on that date that she had been referred to

a specialist and would probably require corrective surgery.

¶55.     Additionally, Robinson corresponded with Williams’ counsel, Jim Waide, in a letter

dated February 13, 2001. In that letter, Robinson wrote that he informed Williams on March

16, 2000, that the County “has always been willing to pay any and all valid medical claims . .

. .” He also wrote that on that same date he put the County’s insurer on notice that it might be

subject a claim from Williams. Robinson suggested that Waide get Williams to call the

County’s insurance agent regarding any medical bills. This is the first time in the record where

this Court has found anything establishing that Williams was told the identity of the County’s

insurance carrier or that she was supposed to provide him (or the County) with her medical

bills.

¶56.     Clay County asserts that settlement offers are not admissible. Thus, it argues that the

February 13, 2001, letter from Robinson to Waide should not be considered. Alternatively,

                                               26
it argues that this letter is dated after the expiration of the SOL so it cannot constitute

equitable tolling. See also Miss. Dep't of Pub. Safety v. Stringer, 748 So. 2d 662, 667 (Miss.

1999) (holding that good faith settlement negotiations alone are not sufficient to toll the

statute of limitations). This argument overlooks several things. First, settlement offers and

other things not admissible at trial are admissible and can be considered by a trial judge at a

preliminary stage such as this. Miss. R. Evid. 104 (a). Second, the letter was merely a written

confirmation of the March 16, 2000, conversation between Williams and Robinson wherein

he told her that the County would pay her valid medical bills. Thus, that the letter was written

after the expiration of the SOL is irrelevant. The letter itself is only relevant insofar as it

proves that the County had agreed, prior to the expiration of the SOL, that it would pay

Williams’ medical bills. Third, the letter is more than a settlement offer, it is further proof

that the County was notified by Williams on March 16, 2000, that she had realized that her

damages were more significant than she and Robinson had originally thought. It put the County

on notice that Williams has a claim for personal injury as well as one for damage to her

property.

¶57.   We conclude that the trial judge failed to give appropriate consideration to the meeting

Williams had with the two supervisors in March 2000. This meeting, coupled with Williams’

subsequent conversation with Robinson and their two previous communications (immediately

after the fall and in the November 1999 letter), were more than sufficient to notify Clay

County that Williams had been injured.



                                              27
¶58.   This question of the sufficiency of staggered and informal notice was considered by the

Court of Appeals in Soileau v. Mississippi Coast Coliseum Comm'n, 730 So.2d 101 (Miss.

Ct. App.1998). That court interpreted the Act to require that all notice of claim be received

at the same time. The court stated:

       Even if a claimant could comply with the Act by submitting several documents
       that when joined comprise a single "notice of claim," we do not find that the
       documents can be delivered over a several month period during prelitigation
       communications. The notice is the announcement that suit is imminent if
       agreement is not reached. Diffused, even somewhat confused notice staggered
       over months of contacts does not provide the certain notice required under the
       statute.

Id. at 104. Soileau also held that “[c]ompliance with the obligation to deliver or send by

registered mail the notice of claim is not shown by proof that the chief executive officer

learned of the claim through other means.” Id. at 105. See also Holmes v. Defer, 722 So.2d

at 628 (requiring strict compliance and holding that actual knowledge is irrelevant). However,

Soileau and Holmes were decided prior to Reaves and Carr, and prior to the 1999

amendments to § 11-46-11. Their precedential effect, then, is limited, as their analysis was

based on a strict interpretation of the Act, rather than one focusing on whether the claimant’s

notice substantially complied with the Act.

¶59.   In Reaves this Court held that “[s]tatutes such as this should be read reasonably.”

Reaves, 729 So.2d at 1240. The Court continued, “[t]he purpose of the Act is to insure that

governmental boards, commissioners, and agencies are informed of claims against them.” Id.

Since that holding, this Court has been increasingly lenient in the amount of claim notice it



                                              28
requires to satisfy the Act. The determinative facts appears to have become whether the

governmental agency is notified in fact of the potential of a claim against it.

¶60.   In Ferrer v. Jackson County Board of Supervisors, 741 So. 2d 216 (Miss. 1999), this

Court found substantial compliance when no notice of claim was sent at all based on extensive

settlement negotiations between the two parties' lawyers (and the County’s insurance provider)

before the complaint was filed. Id. at 219. Both parties to the present appeal agree that Clay

County sent a settlement check to Williams in November 1999 and that the County, through

Robinson, had agreed to pay her medical bills. Williams has alleged that the supervisors told

her in March 2000 that they would meet to discuss her claim. These events can be construed

as settlement negotiations.

¶61.   In Smith County School District v. McNeil, 743 So. 2d 376 (Miss. 1999), the Court

even hinted that three letters sent to a governmental entity's insurance carrier may constitute

substantial compliance with the notice provisions of section 11- 46-11(1). Id. at 378-79. As

mentioned, in March 2000, after Williams’ meeting with him and the supervisors, Robinson

put Clay County’s insurer on notice of the claim.

¶62.   In Powell v. City of Pascagoula, 752 So.2d 999 (Miss. 1999), this Court found

substantial compliance despite minor deficiencies in the notice of claim. The Court found that

the claimant made a reasonable, good faith effort to comply with the Act’s requirements.

Because the city received actual notice of her claim and suffered no actual prejudice as a result

of the deficiency, this Court found that summary dismissal was improper. Id. at 1004-05.



                                               29
Similarly, in the case at bar, Clay County received actual notice of Williams’ injury on several

different occasions prior to the expiration of the SOL. She told the county’s statutory agent

(Robinson) about the injury when it happened, she later followed up with a letter to that same

agent, and when the extent of her injury was known she met with and informed Clay County

through two supervisors. After she was insulted and her accident belittled, Williams sought

counsel, who brought suit and filed formal notice.12 Williams’ good faith efforts to inform

Clay County of her injuries were sufficient to toll the SOL.

¶63.   In Chamberlin v. City of Hernando, 716 So.2d 596 (Miss. 1998), the plaintiff alleged

that a letter addressed to the mayor of the City of Hernando served as the ninety (90) days'

notice and tolled the statute for ninety-five (95) days. However, this Court found the notice

insufficient because

       there [was] no adequate proof contained within the designated record as to
       whether the letter was ever actually mailed to the mayor. There [was] no affidavit
       in regard to the alleged letter and only appellants' counsel's argument opposing
       the motion to dismiss ever mentions such a letter. Appellees at the same time
       [made] the argument that such a letter was never received.

716 So. 2d at 601. Conversely, in the case at bar, substantial proof established that Williams

sent Robinson a letter that discussed her claim and that he in fact received it. Clay County has

admitted as much.




       12
        This description of the events preceding Williams’ suit refer to her allegations that
a Clay County official told her that she should get her eyesight checked. On a 12 (b) (6)
dismissal, such as this, these allegations must be taken as true.

                                              30
¶64.   The trial judge found that Williams’ claim , “fails to meet the statutory requirements

of pre-suit notice on any claim except possibly the paid for pantsuit and so no tolling of any

statute of limitations occurred and all other claims are barred. See Carpenter v. Dawson, 701

So. 2d 806 (Miss. 1997).” (emphasis added).13 Williams argues that, because he cites it in his

order, the trial judge must be unaware that Carpenter was overruled by Reaves and Carr.

However, Carpenter was only overruled insofar as it required strict compliance. All other

aspects of it remain good law. Moreover, Williams’ brief in opposition to Clay County’s

motion to dismiss makes it clear that this Court only requires substantial compliance.

Assuming the trial judge read the brief, Williams’ argument on this point is specious.

¶65.   Nonetheless, it is not clear from his order whether the trial judge used a strict or a

substantial compliance test. The trial judge’s emphasis on Williams’ failure to meet the

statutory requirements of pre-suit notice indicates that he might have been basing his decision

on a strict, rather than a substantial compliance standard. Remand is proper simply to ensure

that the trial judge applied the correct legal standard.

¶66.   We conclude, based upon the legislative purpose of the Act and the precedents of this

Court,14 Williams’ actions substantially complied with the Act’s notice requirements.


       13
         Williams argues that the trial judge, by stating that she possibly gave notice with
regard to the torn pantsuit, effectively admits that she has stated a claim. She argues that,
pursuant to the standard by which the circuit court must evaluate a motion to dismiss, the trial
judge should have assumed that the letter did satisfy the pre-suit notice. We agree.
       14
        “Admittedly, the act is intended to limit the government’s liability for tortious
conduct, just as the Workers' Compensation Act was intended to limit the exposure of
Mississippi employers, but it is also intended to allow for the orderly administration of

                                               31
Williams’ November 1999 letter was in writing, it contained a short and plain statement of the

facts upon which the claim was based; including the date and location of the injury, the

circumstances that brought about the injury, and the extent of the injury.15 The letter identifies

the only parties privy to the facts of the accident, to-wit, Williams and Robinson; and it

provides Williams’ home address and telephone number. Though the letter did not give the

exact time of the accident, this information was unnecessary as the letter was addressed to

Robinson, who had personal knowledge of the accident.

¶67.   We conclude that the November 1999 letter served as sufficient notice, especially

considering that it was supplemented by Williams’ conversations with both Robinson and two

members of the Board of Supervisors, one of whom happened to be the President of that

Board. “The purpose of the Act is to insure that governmental boards, commissioners, and

agencies are informed of claims against them.” Reaves, 729 So.2d at 1240. Clay County

cannot assert that it was not informed of Williams’ claim.

¶68.   In Overstreet v. George County School District, 741 So. 2d 965 (Miss. Ct. App. 1999),

the Court of Appeals held a notice sufficient although it did not have all the required

information. The court found it instructive that a supervisor testified that he knew about the




legitimate claims against governments for such tortious conduct, and like the workers’
compensation act, serves as an exclusive remedy for such claims.” Carr, 733 So. 2d at 263.
       15
         Though the letter does not describe the physical injuries Williams now claims, it does
state that she appreciates the assistance Robinson gave her in “attempting to relieve [her]
injuries”, implying that she was physically hurt; and states that her pants were “also badly torn”;
implying that the torn pantsuit was an injury/damage/claim in addition to her physical injuries.

                                                32
accident almost immediately after it occurred, that the matter was referred to the district’s

insurer. The court also considered that, at the time the notice was provided, the claimant was

continuing to receive medical care for her injuries and an exact amount of her claims for

medical expenses could not be calculated. Id. at 971. Similarly, in the case at bar, Robinson

was alerted immediately after the accident and he assisted Williams. The matter was referred

to the county’s insurer, and Williams was unaware of the exact nature of her damages when she

first provided notice.

¶69.   Admittedly, a finding that Williams’ substantially complied with the claim notice

requirements requires this Court to broaden its leniency of the Act’s requirements; however,

this expansion to be the next logical step in the direction this Court has been heading since the

Reaves decision. Also, it is in line with this Court’s precedent, as outlined and discussed

above. However, a question remains, to-wit: when and for how long the one-year SOL is tolled

when a plaintiff gives a governmental entity notice of a pending claim prior to filing an action

based on that claim?

                          (a) Effect of the Act’s Tolling Provisions:

¶70.   Clay County submits, assuming arguendo, that Williams’ notice was sufficient, the

tolling provisions do not save her claim. Naturally, Williams’ argument is contrary. The Act,

in pertinent part, provides:

       (3) All actions brought under the provisions of this chapter shall be commenced
       within one (1) year next after the date of the tortious, wrongful or otherwise
       actionable conduct on which the liability phase of the action is based, and not
       after; provided, however, that the filing of a notice of claim as required by
       subsection (1) of this section shall serve to toll the statute of limitations for a

                                               33
       period of ninety-five (95) days from the date the chief executive officer of the
       state agency receives the notice of claim, or for one hundred twenty (120) days
       from the date the chief executive officer or other statutorily designated official
       of a municipality, county or other political subdivision receives the notice of
       claim, during which time no action may be maintained by the claimant unless the
       claimant has received a notice of denial of claim. After the tolling period has
       expired, the claimant shall then have an additional ninety (90) days to file any
       action against the governmental entity served with proper claim notice.
       However, should the governmental entity deny any such claim, then the
       additional ninety (90) days during which the claimant may file an action shall
       begin to run upon the claimant's receipt of notice of denial of claim from the
       governmental entity.

Miss. Code Ann. §§ 11-46-11(3) (2001).

¶71.   Without waiving its position that notice was insufficient, Clay County’s application of

the tolling provision to the facts is as follows: Williams’ accident occurred on November 1,

1999. Thus, she had one year from that date to file notice, or until November 1, 2000.

Williams alleges to have sent the letter to Robinson on November 15, 1999. Adding three

days delivery time, Clay County asserts Robinson would have received it on November 18.

Thus, unless Williams received notice of a denial of claim, the SOL was tolled for 120 days.

Clay County asserts it did not deny the claim during that time period and reminds the Court that

it in fact issued a check to pay Williams for the only damages she claimed in her letter/notice:

the torn pantsuit. After the tolling period (120 days) expired, Williams had an additional 90

days to file an action. Clay County asserts that after that total time period (210 days),

Williams’ claim was barred. Under its interpretation, upon giving notice, Williams had a total

SOL period of 210 days, which expired on June 15, 2000. Because Williams’ complaint was

filed on January 31, 2001, Clay County asserts it is clearly barred by the SOL.


                                              34
¶72.   Williams argues that the November 1999 letter constituted notice of her claim and

tolled the SOL for 120 days. Thus, she argues, the SOL expired on March 1, 2001. Because

her complaint was filed on January 31, 2001, Williams argues it was well within the SOL.

Under her interpretation, a claimant has one year to give notice. Upon doing so, the SOL is

tolled for 120 days. After the 120 days expire, the one-year SOL resumes; in effect, giving

the claimant a one year and 120 day SOL.

¶73.   This precise issue is one of first impression in this Court. The Court of Appeals,

however, considered the issue in Marshall v. Warren County Bd. of Supervisors, 831 So.2d

1211 (Miss. Ct. App. 2002).

¶74.   In Marshall, the undisputed facts established that the cause of action accrued on July

31, 1999. Warren County received notice of the claim on March 6, 2000. The action was

filed on November 2, 2000. The trial judge followed the same interpretation offered by Clay

County in the case sub judice. He reasoned that the SOL was tolled for 120 days after Warren

County received notice. Thus, the tolling period began on March 6, 2000, and ended on July

4, 2000. Following July 4, Marshall had an additional 90 days in which to file her claim, and

the claim was time barred after October 2, 2000.

¶75.   The Court of Appeals considered this Court’s holding in Roberts v. New Albany

Separate School District, 813 So. 2d 729 (Miss. 2002). In that case, Roberts' cause of action

arose on August 8, 1998. On August 3, 1999, she gave the required notice, which tolled the




                                             35
one-year SOL for a full 120 days, after which she received the full benefit the additional ninety

day period in which to file her suit. Id. at (¶ 7).

¶76.   The Court of Appeals found the trial judge’s ruling erroneous, because it had the “effect

of shortening the statute of limitations. As the Court found in Roberts, there is nothing to

indicate that the Legislature intended to shorten the time frame for filing suit . . . .” Marshall

at ¶ 7. Based on the facts of that case, however, the Court of Appeals affirmed. It determined

that Roberts was distinguishable because, in that case, the claimant

       gave notice of her claim some five days before the one-year statute of
       limitations expired. Therefore, the court found that when calculating the time
       of the tolling provision, she received the benefit of the ‘full measure of the 120
       period.’ In this case, Marshall filed her notice of claim nearly four months prior
       the expiration of the one year statute of limitations. Consequently, the 120-day
       tolling period expired during the one year time period. Keeping in mind that in
       amending Mississippi Code Annotated Section 11-46-11 (Supp. 1998), the
       Legislature did not shorten the one year statute of limitations, we hold that the
       amended statute, 2002 Miss. Laws Chapter 380 (Senate Bill 3052), requires
       that a plaintiff received, at a minimum, ninety days to file his action
       following the running of the one year statue of limitations.

       Marshall did not file her action until ninety-four days after the one year statute
       of limitations had run. The amendment to the statute requires, “[a]fter the tolling
       period has expired, the claimant shall then have an additional ninety (90) days
       to file any action against the governmental entity served with proper claim
       notice.” 2002 Miss. Laws. Ch. 380 (S.B. 3052). Giving the statue plain
       meaning, we must find that Marshall’s action is time-barred.

Marshall, at (¶¶ 8 - 9) (emphasis added). Thus, although it affirmed the dismissal of the action

on other grounds, the Court of Appeals agreed with the position that Williams has taken here.

¶77.   In a concurring opinion, joined by Chief Judge McMillin, and Judges Thomas and Lee,

Presiding Judge Southwick reiterated his opinion in Burge, also a concurring opinion, that the


                                                36
amendment was meant to shorten, rather than extend the SOL. Reasoning that the Act’s tolling

provisions are not written in the normal way, Judge Southwick determined that “‘it is after the

toling period has expired’ that the 90 days commences, not after the running of the remainder

of the one year statute of limitations.” Marshall, at (¶ 14).

¶78.   Presiding Judge Southwick found it significant that, in Roberts, this Court discussed

only two time periods, to-wit, the 120 days of tolling, and then a subsequent 90 day period

available for filing suit. This Court did not mention the five days of the one-year SOL that still

would have remained. Judge Southwick noted that this Court held that the 1999 amendment

“extended the period of time a notice of claim tolled the statute of limitations for actions

brought against governmental entities under the Mississippi Tort Claims.” Roberts, at 731.

From this, Judge Southwick reasoned that a longer tolling period does not mean that the overall

period to sue is longer. He concluded, “[d]epending on when the notice is filed during the one

year time period to file, the effect may be to reduce the total time from injury to suit. The

statute made the tolling period longer, i.e., the time for the government to consider the claim

was extended, but the post-tolling time period to bring suit is always the same length - 90

days.” Marshall, at (¶ 19).

¶79.   Though susceptible to that interpretation, we do not read Roberts to imply or require

that the one-year SOL is extinguished once notice is given. In this Court’s opinion, the time

remaining in the one-year SOL was not mentioned in Roberts because it simply was not

necessary to the discussion.



                                               37
¶80.   Section 11-46-11 (3) states that notice of claim serves to toll the SOL. The word toll

is defined as follows:

       To bar, defeat, or take away . . . . [t]o suspend or stop temporarily as the statute
       of limitations is tolled during the defendant’s absence from the jurisdiction and
       during the plaintiff’s minority.

Black’s Law Dictionary (emphasis added). As Judge Southwick points out, the legislature has

the authority to defy the dictionary so long as the new meaning is discernible, Richardson v.

Canton Farm Equip., 608 So. 2d 1240, 1250-51 (Miss. 1992) (meaning of word or phrase

in statute can be different than common meaning); however, it is also a familiar maxim of

statutory interpretation that we must give words their literal meanings. In addition, in

Mississippi Power Co. v. Jones, 369 So.2d 1381 (Miss. 1979), this Court held that “[w]here

the language used by the legislature in a statute is plain and unambiguous and conveys a clear

and definite meaning there is no occasion to resort to rules of statutory interpretation.” Jones,

369 So.2d at 1388.

¶81.   As mentioned by the Court of Appeals majority in Marshall, when it amended the Act,

there is nothing to indicate that the legislature intended to shorten the time frame for filing suit

which was provided in the previous version of the Act. Marshall at ¶ 7. Nor did it eliminate

or qualify the word “toll” in the statute. There is no reason to assume that the legislature

intended to change the ordinary meaning of the word toll. Nor is there reason to assume that

the legislature intended to shorten the one-year SOL provided for in the Act. Indeed, § 11-46-

11 (3) states that the SOL it provides shall control.



                                                38
¶82.   Ellisville State School v. Merrill, 732 So.2d 198 (Miss. 1999), occurred prior to 11-

46-11's amendments. There, the plaintiff filed notice one day before the expiration of the one-

year SOL, then filed her complaint within the additional 95 day period. This Court found that

procedure proper. Id. at 202-03.

¶83.   In State v. Dampeer 744 So.2d 754, 756 (Miss. 1999), this Court held “when the

proper requirements of bringing a claim for injury against a governmental agency in the State

of Mississippi are met, including the giving of the proper notice, the statute of limitations

allows one year, plus ninety-five days in which to bring the claim.” (emphasis added).

¶84.   In Chamberlin v. City of Hernando, 716 So.2d 596 (Miss.1998), this Court held that

“[t]he Act directs that all actions against political subdivisions shall be filed within one year

of accrual. The only way the statute allows the extension of the one-year statute is to file the

required notice of claim.” Id. at 601 (emphasis added).

¶85.   In Tie-Reace Hollingsworth ex rel. McDonald v. City of Laurel, 808 So.2d 950,

(Miss. 2002), this Court held that “the amendment lengthening the statute of limitations for

claims brought under the Mississippi Tort Claims Act applies to causes of action accruing

before the amendment was enacted which were not barred by the prior statute of limitations.”

Id. at 955 (emphasis added).

¶86.   Use of the words “extension” and “lengthening”in the above cases signifies that the SOL

is not cut short by the giving of notice, but rather it is extended an additional 90 days following

the 120 day tolling period.



                                                39
¶87.   In Burge v. Richton Municipal Separate School Dist., 797 So.2d 1062 (Miss. Ct. App.

2001), the Court of Appeals refused to allow a plaintiff to take advantage of the amendments

to the additional time period allowable under the Act because these amendments were not yet

in effect when the plaintiff’s negligence claim against the school district accrued. The Court

of Appeals discussed the effect of the tolling provisions of the Act, stating:

       The action in this case accrued on December 17, 1998, the day that Lea walked
       onto school grounds and removed her daughter without a court order. The one-
       year statute of limitations in which to file a claim against the school district for
       its negligence would have run on December 17, 1999. However, it is
       undisputed that a notice of claim was timely and properly filed by the Burges
       according to Miss. Code Ann. §§ 11-46- 11(1) (Supp.2000). Therefore, the
       statute of limitations on this action would be tolled for ninety-five days after
       December 17, 1999, which would have allowed the Burges to filed their claim
       up until March 21, 2000. After March 21, 2000, the Burges' claim was lost.

       While it would appear, at first glance, from the amendments to §§ 11-46-11(3)
       found in the 2000 supplement, that the Burges would then have had an additional
       ninety days after March 21, 2000, to file the action against the school district,
       thereby giving them until June 19, 2000, this is not the case. Miss.Code Ann. §§
       11-46-11(3) (Supp.2000). As well, it is not the case that the Burges could argue
       that the minors' savings clause under Miss.Code Ann. §§ 11-46-11(4)
       (Supp.2000) would save their action here. Both of these provisions were not yet
       in effect at the time the action occurred on December 17, 1998.

797 So.2d at 1062-64.

¶88.   This quote implies that, if proper notice is given, the tolling provision simply tacks an

additional 95 or 120 days on to the one-year SOL. The amendments not yet in effect in Burge

were in effect in the case sub judice. Their effect in this case would have been to add 90 days

to the one-year SOL after the expiration of the 120 day tolling/safe harbor provision. Thus,

provided she gave sufficient notice, Williams had until May 30, 2001, to file her complaint (or


                                               40
one year and 210 days from November 1, 1999, the date of the accident). As her complaint

was filed on January 31, 2001, Williams complaint was timely.

¶89.    “Notice provisions encourage settlement of claims prior to entering litigation,

therefore conserving valuable government resources. Further, notice to the governmental

entity encourages corrective actions, where necessary, prior to litigation, therefore benefitting

public health and welfare.” Vortice v. Fordice, 711 So. 2d 894, 896 (Miss. 1998). Adopting

Presiding Judge Southwick’s interpretation would be contrary to these underlying policies of

the MTCA. An interpretation of the Act that causes the one-year SOL to be extinguished upon

the giving of notice will discourage claimants from giving notice early. The agency being sued

may be unaware of the dangerous instrumentality which caused the accident and the likelihood

of future harm will increase; thus compromising the public health and welfare.

¶90.    The claimant’s time limit to seek redress will be diminished if she provides notice and

prolonged if she waits. The citizen who is privy to this information will receive the maximum

benefit of the statutory amendment and the average citizen will not. As this Court noted in

Carr:

        The purpose of the notice statute being to advise the city of the accident so that
        it may promptly investigate the surrounding circumstances, we see no need to
        endorse a policy which renders the statute a trap for the unwary where such
        purpose has in fact been satisfied.

733 So. 2d at 263. The interpretation offered by Clay County results in such a trap and is

contrary to the precedent of this Court.




                                               41
¶91.   In addition, this interpretation is unfair to defendants. A claimant would have up to one

year to investigate and develop her case. During this time, the defendant remains ignorant of

the possibility of a claim against it. Upon filing notice, the plaintiff has only to wait a

maximum of 210 days before filing suit. This creates an unfair advantage for the claimant in

settlement posture and preparedness for trial. Moreover, as noted above, because the claimant

is discouraged from giving prompt notice, the agency has no opportunity to mitigate the

likelihood of other claims by repairing the harm-causing instrumentality.

¶92.   Thus, we conclude that Williams’ claim should not have been dismissed. Williams’

interpretation of the tolling provisions of the Act are more in line with the legislative purpose

of the Act and the precedent of this Court. In addition, Williams has stated a claim which, if

proved, would entitle her to relieve. Clay County has not demonstrated that has been

prejudiced by Williams’ failure to comply with every requirement of the Act. Thus, 12 (b) (6)

dismissal was premature and erroneous.16

       II.    WHETHER WILLIAMS SUFFERED A LATENT INJURY THAT
              EFFECTIVELY TOLLED THE STATUTE OF LIMITATIONS?

¶93.   Without waiving her substantial compliance argument, Williams asserts that, although

she fell on November 1, 1999, she did not know the extent of her injury or that it would require

surgery until March 2000. She argues that this ignorance was encouraged by Robinson, who

assured her that her injury was not serious and that she should not go to see a doctor. Williams


       16
          See Thornburg, 741 So. 2d 220 (Miss. 1999) (finding dismissal improper where a
medical center received notice and suffered no actual prejudice as a result of the claimant’s
failure to comply with the Act).

                                               42
argues that the SOL did not begin until she discovered the injury, thus her complaint was timely

filed.

¶94.     This Court has held that, despite the absence of specific discovery language, the

discovery rule applies to Tort Claims Act actions involving latent injuries. See Henderson v.

Un-Named Emergency Room, Madison County, 758 So. 2d 422, 427 (Miss. 2000); Barnes

v. Singing River Hosp. Sys., 733 So. 2d 199, 205 (Miss. 1999. This Court has also held that

“genuine disputes as to the ability to discover a latent injury are questions of fact to be decided

by a jury.” Donald v. Amoco Prod. Co., 735 So. 2d 161, 168 (Miss. 1999) (citing Schiro v.

American Tobacco Co., 611 So. 2d 962, 962 (Miss. 1992)).

¶95.     Thus, Williams’ allegation that a latent injury tolls the statute of limitations until its

discovery is properly founded in the case law of this State. However, Clay County asserts that

Williams raises this allegation for the first time on appeal. It argues that Williams’ failure to

give the trial judge an opportunity to consider this aspect of her claim forecloses this Court’s

consideration of it. See Pickens v. Donaldson, 748 So.2d 684, 690 (Miss. 1999) (holding that

the discovery rule did not toll statute of limitations in a medical malpractice action brought

under the Act because the plaintiff made no claim that injury was latent, and offered no

evidence that she did not or could not have discovered injury within the SOL).

¶96.     Though she did not specifically plead in her complaint that the statute of limitations was

tolled because she suffered a latent injury, Williams does allude to this fact. In paragraph V

of her complaint, Williams alleges the following: “While Plaintiff’s injuries did not



                                                 43
immediately appear to be serious, she began, shortly thereafter, to experience severe pain, and

required medical treatment.” In addition, in an affidavit filed by Williams as a supplement to

her opposition to Clay County’s motion to dismiss, she alleged the following:

       When I sent my letter to Robbie Robinson concerning my fall, I did not mention
       my personal injury. This was because, at that time, the difficulties with my
       personal injury had not started. However, when I started having medical
       problems, I talked about these both with Mr. Robinson and to Supervisors
       Shelton Dean and Darrell Meyers. We discussed my injuries at the Courthouse.
       This discussion occurred in March, 2000. I was told that the Board of
       Supervisors was going to have a meeting as to whether or not they would pay my
       medical bills because of my fall.

(emphasis added). Thus, her allegations that she suffered a latent injury were in fact before the

court, and they were known by Clay County.

¶97.   A Rule 12(b)(6) motion tests the legal sufficiency of the complaint. To grant the

motion there must appear to a certainty that the plaintiff is entitled to no relief under any set

of facts that could be proved in support of the claim. ( Miss. R. Civ. P. 12 cmt.). In the present

case, matters outside the pleadings were presented to and not excluded by the court;17 thus,

Clay County’s motion to dismiss should have been treated as one for summary judgment and

disposed of as provided in Rule 56. Miss. R. Civ. P. 12 (b).

¶98.   Under Rule 56, “[t]he judgment sought shall be rendered forthwith if the pleadings,

depositions, answers to interrogatories and admissions of file, together with the affidavits, if




       17
        Including: Williams’ November 1999 letter to Robinson; Williams’ affidavit in
support of her response in opposition to Clay County’s motion to dismiss; Robinson’s March
16, 2000, letter to Williams’ attorney;

                                               44
any, show that there is no genuine issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.” Miss. R. Civ. P. 56 (c).

¶99.   Considering Williams’ allegations under either rule 12 (b) or rule 56 (c), it is clear that

she raised the issue of latent injury. It is also clear that the trial judge failed to address this

issue in his order of dismissal. Whether Williams suffered a latent injury that tolled the SOL

SOL until she became aware of it is a material issue of fact, and it is disputed by Clay County.

Other disputed (or undeveloped) issues include, inter alia: whether Williams told Clay County

the name of her doctor during the March 2000 meetings (thus, arguably creating a duty on their

part to ascertain the extent of her injuries - see Thornburg, ¶ 50, supra); whether Robinson’s

act of putting the county’s insurer on notice precludes summary judgment;18 whether Williams’

actions substantially complied with the Act’s notice requirements; what caused settlement

negotiations to end and Williams to file suit; whether the statement that Williams should have

her eyesight checked constituted a constructive denial of her claim.

¶100. In Jackson v. City of Booneville, 738 So. 2d 1241 (Miss. 1999), the plaintiff filed her

complaint prior to filing her notice of claim. In fact, the plaintiff filed her notice almost one

year after the accident and two weeks prior to the expiration of the SOL. Justice Smith, writing

for a unanimous court, held this procedure sufficient, finding that “by filing her complaint first,

Jackson has simply reversed the order which the statute requires, i.e., first the notice of claim



       18
         See Smith County Sch'l Dist. v. McNeil, 743 So.2d 376 (Miss. 1999) (where the
Court found a material issue as to whether the district's insurance carrier's actions would estop
the district from claiming lack of notice).

                                                45
and then file suit.” Id. at 1246 (citing City of Pascagoula v. Tomlinson, 741 So. 2d 224, 228-

29 (Miss. 1999)). The Court discussed the proper remedy for failure to comply with the

ninety-day waiting period required by the statute, noting that dismissal of the suit was

unwarranted in light of substantial compliance and that the better approach would be for the

government entity to request the trial court issue an order staying the lawsuit until such time

as the entity has been given the benefit of the waiting period. Id. Where no stay is requested,

the issue is waived. Id.

¶101.    In the case at bar, Clay County did not request a stay after Williams gave her second

notice of claim on February 13, 2001. Therefore, it has waived its right to a ninety day waiting

period. Because Williams suffered a latent injury which was not discovered until March 2000,

the SOL expired in March 2001. Since her complaint and second notice of claim where both

filed by February 12, 2001, albeit in reverse order, both were within the one-year SOL.

¶102. This Court concludes that Williams effectively informed both Clay County and the trial

judge that she suffered a latent injury. Because this allegation, taken as true, works to toll the

SOL, summary dismissal of Williams’ claim was improper.

        III.   WHETHER CLAY COUNTY SHOULD BE EQUITABLY
               ESTOPPED FROM ASSERTING THAT THE STATUTE OF
               LIMITATIONS HAS RUN ON WILLIAMS’ CLAIM BECAUSE IT
               PROMISED HER IT WOULD PAY HER MEDICAL BILLS?

¶103. "Inequitable or fraudulent conduct must be established to apply the doctrine of equitable

estoppel to a statute of limitations." Trosclair v. Miss. Dep't. of Transp., 757 So.2d 178, 181

(Miss. 2000). “Estoppel is action or nonaction that induces another’s reliance thereon, either


                                               46
in the form of action or nonaction, to his or her detriment.” Carr v. City of Shubuta, 733 So.

2d at 265. “Although the doctrine of estoppel is not applied as freely against governmental

agencies as it is in the case of private persons, [governmental entities] are not immune.” Id.

Additionally, this Court has recognized that:

       estoppel may be available as a defense against the government if the
       government’s conduct would work a serious injustice and if the public’s interest
       would not be unduly harmed by the imposition of estoppel. In each case the
       court must balance the injustice that might be caused if the estoppel doctrine is
       not applied against the public interests at stake if the doctrine is implied.

Id.

¶104. Williams argues that the March 16, 2000, telephone conversation with Robinson,

wherein he told her that the County has always been willing to pay any and all valid medical

claims created an estoppel. This conversation and promise was confirmed in a February 13,

2001, letter from Robinson to Williams’ attorney. Williams also alleges that an agent of the

County made light of her injury when she informed it of the extent of her injuries. Williams

argues that these two events create an estoppel, barring Clay County from asserting that the

SOL has expired.

¶105. Clay County asserts that “[t]here is simply no record that there was any representation

by defendant prior to the running of the period of limitations on which plaintiff ostensibly

relied in any way to fail to file suit.” This assertion overlooks the fact that Robinson told

Williams in March 2000 that the County would pay all valid medical claims. He admitted as

much in his February 16, 2001, letter to Waide. It is reasonable to assume that once Williams



                                                47
had been assured that Clay County would pay all her medical bills, there was no reason for her

to communicate further with the County until her complete medical damages were known.

¶106. Clay County points out that Williams has not presented any medical bills. However,

Williams has alleged that she required surgery to repair her injuries. This allegation must be

taken as true. She has also alleged that Supervisors Dean and Meyers told her that the Board

of Supervisors was going to have a meeting to decide whether to pay her medical bills.

Williams was justified in relying on this representation.

¶107. Clay County’s actions, at least through Robinson, indicated a desire to enter into

settlement negotiations. Though alone insufficient to toll the SOL,19 Clay County’s settlement

attempts may have created an estoppel.

¶108. In Ferrer v. Jackson County Bd. of Sup'rs, 741 So.2d 216, 218 -19 (Miss. 1999), this

Court held that held that the county board of supervisor's payment of an injured driver's

property damage claim and its settlement offer for the driver’s personal injury claim estopped

the board from the raising the issue of notice requirement. The Court found that the

“prolonged, continuous and extensive” communication between the plaintiff and the Board,

including settlement offers made by the Board, substantially complied with the notice

requirement and constituted waiver of notice and estoppel.” Id. at 218 -19.




       19
         This Court has held that good faith settlement negotiations alone are not sufficient to
waive the statute of limitations under the Mississippi Tort Claims Act. Miss. Dep't. of Pub.
Safety v. Stringer, 748 So.2d 662, 667 (Miss. 1999).

                                              48
¶109. In the instant case, Clay County sought to settle this claim weeks after it occurred by

paying Williams’ property damage claim with a check entitled “full and final settlement.”

Later, it promised to pay her personal injury claim. Thus, based on Ferrer, Clay County’s

actions may, have created an estoppel with regard to its ability to assert lack of claim notice.

¶110. In Miss. Dep't of Public Safety v. Stringer, 748 So.2d 662 (Miss. 1999), this Court

declined to find an estoppel that would prevent the State from asserting a statute of limitations

defense to a personal injury claim arising out of a car accident because the State had diligently

worked with the claimant to resolve his claim, there was no allegation or evidence that the

State misled him into believing that he need not comply with the SOL, and there was never any

representation by the State that the SOL was tolled. Id. at 667.

¶111. Stringer cited with approval the holding of New Mexico’s highest court in Molinar v.

City of Carlsbad, 105 N.M. 628, 735 P.2d 1134, 1137 (1987), where that court found that

“[i]t is clear that offers or promises of settlement, in connection with other conduct of

defendants upon which plaintiffs have reasonably relied, may have the effect of tolling the

statute of limitations.” Id. at 1137 (emphasis added).

¶112. Stringer noted the previous holding in Carr, that “while inequitable or fraudulent

conduct does not have to be established to estop an assertion of an inadequate notice of claim

defense, inequitable or fraudulent conduct must be established to estop a party from asserting

a statute of limitations defense.” Carr v. Town of Shubuta, 733 So.2d at 265. Concluding that




                                               49
good faith settlement negotiations alone are not sufficient to toll the SOL, the Court held that

the claimant had failed to establish an estoppel.

¶113. In the case sub judice, Williams has alleged that Clay County promised to pay her

medical bills. Robinson’s statement to Williams that the County would pay her medical bills

is a promise rather than settlement negotiations. It is not qualified or conditional and

Williams’ reliance on that promise was reasonable. Williams has also alleged that Clay County

officials, when informed of the nature of her injuries and confronted with her request to see

a doctor, insulted her and refused to meet with her. This conduct, in combination with Clay

County’s settlement attempts, was sufficient, to estop the defendant from now asserting the

SOL defense.

¶114. Moreover, in keeping with the admonition in Carr that the interest of the claimant in

seeking redress should be weighed against the prejudice to the government entity,20 this Court

concludes that Williams’ interests prevail. Clay County has not alleged or proved that it will

be prejudiced if Williams’ suit is allowed to go forward. Conversely, without reimbursement

from Clay County, Williams’ personal injury and property loss will remain uncompensated.

As Clay County agreed to assume this responsibility and because Williams reasonably

expected that it would fulfill that promise, we conclude that Clay County should be equitably

estopped from breaking that promise.




       20
         733 So. 2d at 265.

                                              50
¶115. Williams' actions substantially complied with the notice requirements of the Act and

effectively tolled the SOL. She told Robinson, the county’s statutory agent of her accident on

three separate occasions. Because she suffered a latent injury, Williams did not provide notice

of the extent of her injuries until several months after her fall. Once the serious nature of her

injuries was determined, she arranged a meeting with two supervisors and provided them with

that information. Thus, the SOL was tolled until March 2000, when she discovered the extent

of the damage. Clay County, through Robinson, tried to pay Williams’ property damage and

represented to Williams that it would pay her medical bills. Williams’ reliance on this

promise was reasonable. Thus, Clay County should now be estopped from asserting a SOL

defense.

¶116. This case should not have been dismissed at this early stage. Williams has alleged facts

that state a claim for relief. Moreover, it is unclear from the order of dismissal whether the

trial judge applied a strict or substantial compliance standard to Williams’ claim. Thus, we

should reverse and remand.

       COBB, JUSTICE, DISSENTING:

¶117. In my view, the one-year statute of limitations provided in Miss. Code Ann. § 11-46-

11(3) may not be shortened to less than one year. Because the plurality concludes otherwise,

I must respectfully dissent.

¶118. The issue of tolling under the MTCA has been dealt with a number of times by both this

Court and the Mississippi Court of Appeals, each time with a different set of facts and a

different outcome. This Court has not endorsed a specific formula for computing the date for

                                               51
a timely filing under MTCA, and, based on the present case, it is not clear whether the formula

proposed by the Court of Appeals is one that should be followed. This question of law should

be simple and predictable, not one that must be determined by this Court on each different set

of facts.

¶119. The MTCA was amended in 1999 21 “to clarify notice of claim requirements under the

Tort Claims Act; and for related purposes.” The following is the pertinent text of the statute

after modification, with the additional text underlined, as follows:

       (3) All actions brought under the provisions of this chapter shall be commenced
       within one (1) year next after the date of the tortious, wrongful or otherwise
       actionable conduct on which the liability phase of the action is based, and not
       after; provided, however, that the filing of a notice of claim as required by
       subsection (1) of this section shall serve to toll the statute of limitations for a
       period of ninety-five (95) days from the date the chief executive officer of the
       state agency receives the notice of claim, or for one hundred twenty (120) days
       from the date the chief executive officer or other statutorily designated official
       of a municipality, county or other political subdivision receives the notice of
       claim, during which time no action may be maintained by the claimant unless the
       claimant has received a notice of denial of claim. After the tolling period has
       expired, the claimant shall then have an additional ninety (90) days to file any
       action against the governmental entity served with proper claim notice.
       However, should the governmental entity deny any such claim, then the
       additional ninety (90) days during which the claimant may file an action shall
       begin to run upon the claimant's receipt of notice of denial of claim from the
       governmental entity. All notices of denial of claim shall be served by
       governmental entities upon claimants by certified mail, return receipt requested,
       only. For purposes of determining the running of limitations periods under this
       chapter, service of any notice of claim or denial of notice of claim shall be
       effective upon delivery by the methods statutorily designated in this chapter.
       The limitations period provided herein shall control and shall be exclusive in all
       actions subject to and brought under the provisions of this chapter,
       notwithstanding the nature of the claim, the label or other characterization the


       21
            1999 Miss. Laws ch. 469 (H.B. 778).

                                               52
       claimant may use to describe it, or the provisions of any other statute of
       limitations which would otherwise govern the type of claim or legal theory if it
       were not subject to or brought under the provisions of this chapter.22

Miss. Code Ann. § 11-46-11 (1999) (emphasis added). Prior to the 1999 amendments, “filing

the notice tolled the statute of limitations for ninety-five days, and generally resulted in an

action being timely filed so long as the required notice was given, and the action was filed no

later than one year plus ninety-five days after it arose.” Marshall v. Warren County Bd. of

Supervisors, 831 So.2d 1211, 1212 (Miss. Ct. App. 2002). See also Burge v. Richton Mun.

Separate Sch. Dist., 797 So.2d 1062, 1063-64 (Miss. Ct. App. 2001).

¶120. When the Court of Appeals decided the Burge case, the 1999 amendment to the statute

had been passed, but the pre-1999 statute was applied. Although dicta, the court discussed the

ramifications of the 1999 modification and said that the tolling period of 95 days would

increase the statute of limitations from one year to one year and 95 days, and if proper notice

had been given, an additional 90 days would have been added:

       The action in this case accrued on December 17, 1998, the day that Lea walked
       onto school grounds and removed her daughter without a court order. The
       one-year statute of limitations in which to file a claim against the school district
       for its negligence would have run on December 17, 1999. However, it is
       undisputed that a notice of claim was timely and properly filed by the Burges
       according to Miss.Code Ann. § 11-46- 11(1) (Supp.2000). Therefore, the
       statute of limitations on this action would be tolled for ninety-five days after
       December 17, 1999, which would have allowed the Burges to filed their claim
       up until March 21, 2000. After March 21, 2000, the Burges' claim was lost.
       While it would appear, at first glance, from the amendments to § 11-46-11(3)
       found in the 2000 supplement, that the Burges would then have had an additional


       22
       This statute has been modified twice since 1999 to incorporate tolling for infancy and
unsound mind. Those changes do not affect this portion of the statute.

                                               53
       ninety days after March 21, 2000, to file the action against the school district,
       thereby giving them until June 19, 2000, this is not the case. Miss.Code Ann. §
       11-46-11(3) (Supp.2000). As well, it is not the case that the Burges could argue
       that the minors' savings clause under Miss.Code Ann. § 11-46-11(4)
       (Supp.2000) would save their action here. Both of these provisions were not yet
       in effect at the time the action occurred on December 17, 1998.

Burge, 797 So.2d at 1064 (¶ 5-6).

¶121. Presiding Judge Southwick made a good case in his concurring opinion that the statute

should be viewed as giving a plaintiff up to one year to give notice of claim (rather than one

year to commence actions). Once a notice is given, the government has 95-120 days to

respond. After this period, or at the time the plaintiff receives a denial, the plaintiff has 90

days to file a complaint.

       As can be seen, prior to 1999 the statute provided only that the one year statute
       of limitations was "tolled" for 95 days by the filing of notice. 1993 Miss. Laws
       ch. 476, § 5. To "toll" a statute of limitations is to "suspend or stop
       temporarily...." BLACK'S LAW DICTIONARY 1488 (6th ed.1990). Thus the
       one year period, whether it was interrupted after one day or after eleven months
       and 29 days, was suspended for 95 days and then resumed at the point that it had
       earlier been suspended. As a result of the 1999 change, the filing of a notice
       now no longer just suspended the one year statute of limitations. The one year
       limitations period is still said to be "tolled," but the statute then provides that the
       90 day period within which to file suit begins at the end of the tolling period.
       True, when the statute provides that the claimant has "an additional 90 days" to
       file after the tolling period has run, this creates some minimal ambiguity.
       "Additional" to what? Is it to the entire tolling period plus the one year or just in
       addition to the end of the tolling period? What "additional" means is made clear
       by the next sentence, which provides that if the governmental entity rejects the
       claim in less time than the tolling period would allow, "then the additional ninety
       (90) days during which the claimant may file an action shall begin to run upon
       the claimant's receipt of notice of denial of claim from the governmental entity."
       The phrase "additional ninety days" surely means the same in both places.
       Therefore, once the 120 days has expired or once the governmental body has
       rejected the claim if that is sooner, the claimant has 90 days within which to file
       suit.

                                                 54
Burge, 797 So.2d at 1067-68 (¶ 25). Theoretically, this interpretation could also significantly

shorten the one-year statute of limitations. For example, if a claimant files notice 30 days

after the injury, and the government denies the claim 30 days later, the statute of limitations

for such claimant would bar complaints after 150 days. In my view, that was not the intent of

the Legislature when it amended Section 11-46-11.

¶122. This Court’s first impression in interpreting the 1999 amendment was in Roberts v.

New Albany Separate Sch. Dist., 813 So.2d 729 (¶ 4) (Miss. 2002). The plaintiff sent notice

of her claims to the superintendent of the school district 5 days prior to the one-year statute

of limitations running, and subsequently filed her complaint 125 days later. This Court

concluded that, on the facts of the case, the plaintiff’s complaint was timely.

       She gave notice of her claim to the school district within the one- year statutory
       time period on August 3, 1999, tolling the statute of limitations for 120 days.
       One hundred twenty-five days later, after the 120- day period allowed for the
       school district to provide notice of denial of claim but within the subsequent
       90-day period available for filing suit, Roberts filed the present action. There
       is no notice of denial of claim in the record so the full measure of the 120-day
       period runs in Roberts's favor.

Id. at 732 (¶ 7). The Court gave no guidance as to interpretation based on other possible facts.

Additionally, it is not clear that this meant that the one-year statute of limitations would be

extended for 120 days. The language used:“the full measure of the 120-day period runs in

[plaintiff’s] favor” seems to be based on the fact that the government did not respond to the

claim within the 120 day period, not on the concept that the statute of limitations was extended

for this period of time. Thus, Roberts leaves open these questions.



                                              55
¶123. Subsequent to Roberts, the Court of Appeals decided Marshall, where the plaintiff

filed a claim with more than 120 days remaining of the one-year statute of limitations. The

circuit court made a determination, along the same lines as that expounded by Presiding Judge

Southwick in Burge, that the 120 day tolling period commenced upon the filing of notice, and

the 90 day time in which an action could be brought began immediately after this. The Court

of Appeals majority determined that in this fact case, the statute of limitations would actually

be less than one year. Reasoning that the legislature did not shorten the statute of limitations

with the 1999 modification, the Court of Appeals held that the statute “requires that a plaintiff

receive, at a minimum, ninety days to file his action following the running of the one year

statute of limitations.” Marshall, 831 So.2d at 1213 (¶ 8). Presiding Judge Southwick

concurred with this result, but reiterated his earlier discussion in Burge, stating that the statute

of limitations could be shorter than one year. Id. at 1214-15.

¶124. Finally, in Moore v. Memorial Hospital of Gulfport, 825 So.2d 658 (Miss. 2002), this

Court stated that “the one year statute of limitations is tolled for 120 days after the filing of

the notice of claim. Therefore, if the cause of action accrued on August 31, 1998, the

amended complaint which was filed on December 16, 1999, was timely.” Id. at 666-67. This

Court did not make a distinction here whether the timing of the notice was important, or if it

was following the rule formulated by the Court of Appeals in Marshall. This case was similar

to Roberts in that the statutory notice was filed within the 120 day period prior to the running

of the statute of limitations, and the suit was filed within the 90 day period after the 120 day


                                                56
period ran. The suit was also filed within one year and ninety days from the cause of action.

The Moore opinion does not support this Court’s majority opinion in the present case, which

states that the statute of limitations may be shortened to less than one year. In fact, the Court

in Moore cited Hollingsworth ex rel. McDonald v. City of Laurel, 808 So.2d 950 (Miss.

2002), for the proposition that “where an amended statute remedially lengthens a statute of

limitations, [this Court] will apply the amendment to existing causes.” Id. at 667 n.8 (referring

to the 1999 amendment to § 11-46-11). Hollingsworth is unclear as to when the statutory

notice was given, so it does not help determine the tolling question in early notice cases.

¶125. In the present case, whether notice is determined to have been given on November 15,

1999, or March 16, 2000, the result of commencing the 120 day tolling period upon notice,

and allowing complaints to be brought in the following 90 days, works to reduce the statute of

limitations to less than one year. None of the previous Court of Appeals or Supreme Court

decisions interpreting this statute supports this conclusion. The decision in Marshall, that the

Legislature did not intend to shorten the one year statute of limitations provided by the MTCA

to something less than one year, is correct in my view.

¶126. In order to lend some certainty to the determination of the timeliness of filing

complaints under the MTCA, this Court should annunciate a clear procedure. Combining the

efforts of both courts, in my view the bright line interpretation should be as follows: Actions

must be brought within one year. Notice must precede any action by at least 90 days. When

notice is given within 95 or 120 days (depending on the government entity given notice) of



                                               57
the running of the statute, the 95 or 120 day tolling period begins. During this period, no

action may be brought by the claimant. At the end of this 95 or 120 day tolling period, or

whenever a denial of claim is received, the claimant then has 90 days to file suit. When notice

is given prior to the 95/120 cut-off date, no action may be taken by the claimant for 95/125

days. A complaint may then be filed within one year plus 95/120 days of the cause of action

date.

¶127. Applying this rule to the present case, the plaintiff’s case is not time barred. Because

the notice was directed to a county entity, the tolling period is 120 days. Because the notice

was given prior to the 120 day cut-off, a suit must be filed within one year plus 120 days of the

cause of action. The date of injury was November 1, 1999; therefore the last day for filing suit

was February 28, 2001. The plaintiff in this case filed her timely lawsuit on January 31, 2001.

¶128. Thus, the circuit court erred in dismissing this action as untimely. I would reverse its

judgment and remand this case for further proceedings. For these reasons, I respectfully

dissent.

        PITTMAN, C.J., JOINS THIS OPINION.




                                               58